DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 2/17/2021 has been entered. Claims 1-20 remain pending the application. 

Response to Arguments
Applicant's arguments filed on 2/17/2021 have been fully considered but they are not persuasive.
Applicant argues on pages 6-10 that the prior art does not disclose the newly added limitation to the claim 1 related to rotation of the links relative to each other through rotation on either side of a groove located between each link. The Examiner respectfully disagrees. Matsuo discloses a groove located between each link (Matsuo, gap between each link) and articulation the bending neck in Matsuo is based on rotation of the links along the grooves (Matsuo, Para 73; “Each end, that is, each distal end side of the bending pieces 21, 22 and the curvature regulation pieces 23, 24 is provided with a pair of pivotally supporting portions 40A so as to be rotatably connected to the adjacent piece”) (Matsuo, Figures 3-4 showing this configuration) (Matsuo, Para 83; “the angle defined by the lines formed by connecting the abutment portions Z (see FIG. 4) with the apex, that is, the common rotating axial center of the two second bending pieces 22 rotated to be in the abutment state is set to a predetermined angle”).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the groove comprising a first and second articulation angle must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites the limitation “the link and an adjoining link”. There is unclear antecedent basis for these limitations in the claims. It is unclear how these links relate to the plurality of pivotally connected links previously set forth. Is this referring to a specific pair of those links? Any of those links? Something else? Clarification is required. For examination purposes, this limitation will be interpreted as referring to any two links of the plurality of links previously set forth.
Regarding claim 19, claim 19 recites the limitation “the groove comprises a second articulation angle between the link and the adjoining link”. It is unclear what this limitation in the claims is requiring. How can adjoining links be at two articulation angles with respect to each other? Is this requiring that the grooves have a linear section and a circular section similar to the configuration shown in Figure 4? Something else? Clarification is required. For examination purposes, a references showing links connected with a circular portion and linear portion similar to that shown in Figure 4 will be interpreted as disclosing this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5, 7-9, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuo (US20100168519).
Regarding claim 1, Matsuo discloses in Figures 7-8 an articulating bending neck for an imaging probe (Matsuo, Para 49; “an endoscope device 1 includes an electronic endoscope equipped with not shown image pickup means (hereinafter referred to an endoscope) 2”) comprising:
a plurality of pivotally connected links (Matsuo, bending pieces 21, 22)(Matsuo, Para 71; “The plural first bending pieces 21 are connected in series in the first bending portion 12a […] the plural bending pieces 22 are connected in series in the second bending portion 12b.”), the links being configured to articulate into a curved configuration having different radii of curvature along the articulating bending neck (Matsuo, Para 141; “the first bending portion 12 a and the second bending portion 12 b have different curvature radii R1 and R2 at the insertion axes, respectively, the curvature of the bending portion 12 in the maximum bent state varies stepwise.”),
wherein the link and an adjoining link of the plurality of pivotally connected links are spaced from one another by a groove (Matsuo, gap between each link), wherein the link and the adjoining link are configured to articulate into the curved configuration only through rotation relative to one another on either side of the groove (Matsuo, Para 73; “Each end, that is, each distal end side of the bending pieces 21, 22 and the curvature regulation pieces 23, 24 is provided with a pair of pivotally supporting portions 40A so as to be rotatably connected to the adjacent piece”) (Matsuo, Figures 3-4 showing this configuration) (Matsuo, Para 83; “the angle defined by the lines formed by connecting the abutment portions Z (see FIG. 4) with the apex, that is, the common rotating axial center of the two second bending pieces 22 rotated to be in the abutment state is set to a predetermined angle”).
Matsuo does not clearly and explicitly disclose wherein the articulating bending neck is “for an ultrasound probe”. However, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, Matsuo meets the claim at least because the articulating bending neck of Matsuo is at least physically capable of being used “for an ultrasound probe”.

Regarding claim 4, Matsuo discloses all of the elements of claim 1 as discussed above.
(Matsuo, Para 76; “bending pieces 21, 22 [...] are connected such that one end side is rotatable in two directions around the axis of the pivot member 42 of the pivotally supporting portion 40A”),
wherein a first section of the articulating bending neck (Matsuo, first bending portion 12 a)(Matsuo, Para 82; “pivot members 42 are provided at a predetermined distance L1 in the longitudinal direction of the first bending portion 12 a”) has relatively closely spaced pivot axes  and a second section of the articulating bending neck (Matsuo, second bending portion 12 b) (Matsuo, Para 101; “pivot members 42 are apart from each other by a predetermined distance L2 with respect to the longitudinal direction of the second bending portion 12 b”) has relatively more widely spaced pivot axes (Matsuo, Para 124; “the length between the axes of the pivot members 42 such as L1 to L4 from the first bending portion 12a to the second curvature transition portion 13 b may further be fractionized, respectively to become larger stepwise”).

Regarding claim 5, Matsuo discloses all of the elements of claim 4 as discussed above.
Matsuo further discloses wherein the first section has a relatively smaller radius of maximum curvature and the second section has a relatively larger radius of maximum curvature (Matsuo, Para 122; “the curvature radius in the maximum bent state is varied to be larger consecutively in four stages, that is, from the first and the second bending portions 12 a, 12 b”)(Matsuo, Figure 11; showing different curvature radius for different sections).

Regarding claim 7, Matsuo discloses all of the elements of claim 4 as discussed above.
Matsuo further discloses wherein each link further comprises pivot lobes (Matsuo, pivot member 42) located on opposite sides of the link which connect the link to an adjoining link (Matsuo, Figure 7 showing this arrangement),
wherein a pivot axis of the plurality of pivot axes extends through the pivot lobes of each link (Matsuo, Para 76; “bending pieces 21, 22 [..] are connected such that one end side is rotatable in two directions around the axis of the pivot member 42 of the pivotally supporting portion 40A”).

Regarding claim 8, Matsuo discloses all of the elements of claim 1 as discussed above.
Matsuo further discloses a sheath (Matsuo, outer coat 31)(Matsuo, Para 67; “The plural bending pieces […] covered with an outer coat 31”) enclosing the pivotally connected links, wherein the sheath exhibits regions of different durometers along its length (Matsuo, Para 69; “the flexural rigidity of the portion of the outer coat 31 that covers the curvature transition portion 13 may be set lower than that of the, portion of the outer coat 31 that covers the bending portion 12”).

Regarding claim 9, Matsuo discloses all of the elements of claim 8 as discussed above.
Matsuo further discloses wherein the regions of different durometers further comprises regions of different sheath thickness (Matsuo, Para 69; “The thickness of the portion of the outer coat 31 which covers the bending portion 12 may be larger than that of the portion of the outer coat 31 which covers the curvature transition portion 13 […] the flexural rigidity of the portion of the outer coat 31 that covers the curvature transition portion 13 may be set lower than that of the, portion of the outer coat 31 that covers the bending portion 12”).

Regarding claim 17, Matsuo discloses all of the elements of claim 7 as discussed above.
Matsuo further discloses wherein the pivot lobes of each link are machined portions of the link (Matsuo, Para 76; “bending pieces 21, 22 [..] are connected such that one end side is rotatable in two directions around the axis of the pivot member 42 of the pivotally supporting portion 40A”, fitting into a machined portion of the adjoining link (Matsuo, pivot member 42) (Matsuo, Figure 7 showing this arrangement).
Claim 17 is considered to be a product by process claim. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” [citations omitted] See MPEP 2113.

Regarding claim 18, Matsuo discloses all of the elements of claim 7 as discussed above.
Matsuo further discloses wherein the link and the adjoining link comprise a linear edge (Matsuo, abutment portions Z) such that the groove corresponds to a first articulation angle between the link and the adjoining link (Matsuo, Para 83; “When the insertion axis of the second bending portion 12 b is in the linear state, the angle defined by the lines formed by connecting the abutment portions Z (see FIG. 4) with the apex, that is, the common rotating axial center of the two second bending pieces 22 rotated to be in the abutment state is set to a predetermined angle θ2.”).

Regarding claim 19, Matsuo discloses all of the elements of claim 7 as discussed above.
Matsuo further discloses wherein the link and an adjoining link comprise a tapered edge such that the groove comprises a second articulation angle between the link and the adjoining link (Matsuo, joint portions 40), wherein the second articulation angle is greater than a first articulation angle corresponding to a linear edge (Matsuo, abutment portions Z) (Matsuo, Para 83; “When the insertion axis of the second bending portion 12 b is in the linear state, the angle defined by the lines formed by connecting the abutment portions Z (see FIG. 4) with the apex, that is, the common rotating axial center of the two second bending pieces 22 rotated to be in the abutment state is set to a predetermined angle θ2.”) (Matsuo, Figure 3-8 showing this configuration).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo and Harhen (US20070239022). 
Regarding claim 2, Matsuo discloses all of the elements of claim 1 as discussed above.
Matsuo does not disclose a rigid member extending into a section of the articulating bending neck, wherein a deflection point for the curvature of the section of the articulating bending neck is determined by the position of the rigid member.
(Harhen, spring plate 66) extending into a section of an articulating bending neck (Harhen, Para 45; “spring plate 66 a is slidably disposed within the channel 65 extending through the vertebrae 50”),
wherein a deflection point for the curvature of the section of the articulating bending neck is determined by the position of the rigid member (Harhen, Para 44; “spring plates 66 are also preferably formed to naturally retain a longitudinally straight form, and with a stiffness that provides a resistance to bending forces”)(Harhen, Para 46; “the radial-directed movement of the bending section 125 is resisted by one or more of the spring plates 66”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Matsuo to include a rigid member extending into a section of the articulating bending neck, wherein a deflection point for the curvature of the section of the articulating bending neck is determined by the position of the rigid member in order to allow for the a user to vary the flexibility of the bending sections by sliding the rigid member along the length of the device as needed, which allows the probe to fit in a wide variety of anatomies as taught by Harhen (Harhen, Para 48).

Regarding claim 3, Matsuo as modified by Harhen above discloses all of the elements of claim 2 as discussed above.
Matsuo does not disclose wherein the rigid member further comprises a tube extending into the section of the articulating bending neck, wherein the links of the 
However, Harhen further discloses wherein the rigid (Harhen, spring plate 66) member further comprises a tube (Harhen, Para 47; “stiffening members (e.g., one or more metal or plastic rods or bars) may be used in place of the illustrated spring plates”) extending into a section of the articulating bend neck (Harhen, Para 45; “spring plate 66 a is slidably disposed within the channel 65 extending through the vertebrae 50”),
wherein the links of the section of the articulating bend neck into which the tube extends are rendered inarticulable in a straight section (Harhen, Para 44; “spring plates 66 are also preferably formed to naturally retain a longitudinally straight form, and with a stiffness that provides a resistance to bending forces”)(Harhen, Para 46; “the radial-directed movement of the bending section 125 is resisted by one or more of the spring plates 66”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Matsuo as modified by Harhen above wherein the rigid member further comprises a tube extending into the section of the articulating bending neck, wherein the links of the section of the articulating bend neck into which the tube extends are rendered inarticulable in a straight section in order to allow for the a user to vary the flexibility of the bending section which allows the probe to fit in a wide variety of anatomies as taught by Harhen (Harhen, Para 48).

Regarding claim 16, Matsuo discloses all of the elements of claim 1 as discussed above.
Matsuo does not clearly and explicitly state wherein the plurality of pivotally connected links are sized and shaped for insertion into an esophagus for trans-esophageal echocardiography.
In an analogous endoscopic imaging field of endeavor Harhen discloses wherein a plurality of pivotally connected links of an adaptive bending section are sized and shaped for insertion into an esophagus for trans-esophageal echocardiography (Harhen, Para 21; “The first probe 10 and second probe 10′ each include a flexible shaft 12, which is preferably stiff enough yet flexible enough to permit the operator to position the distal ends 16 of the first probe 10 or second probe 10′ into the relevant anatomical structures (e.g., the esophagus)”) (Harhen, Title; “Transesophageal Ultrasound Probe”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Matsuo wherein the plurality of pivotally connected links are sized and shaped for insertion into an esophagus for trans-esophageal echocardiography in order to provide images of the heart for diagnostic and/or monitoring purposes as taught by Harhen (Harhen, Para 2).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuo in view of in view of a second embodiment of Matsuo. 
Regarding claim 6, Matsuo discloses all of the elements of claim 4 as discussed above.

However, a second embodiment of Matsuo discloses wherein the links of the first section exhibit a smaller moment than the links of the second section (Matsuo, Figures 31-32; showing the rigidity decrease as the curvature radius decreases)(Matsuo, Para 191; “the flexural rigidity of the bending portion 12 gradually increases from the distal end side to the proximal end side”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Matsuo wherein the links of the first section exhibit a smaller moment than the links of the second section in order to allow the bending portions to bend along the cavity they are in while the force transmission portion pushes further into the cavity as taught by Matsuo (Matsuo, Para 201).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuo in view of Belson et al (US20150320295, hereafter Belson). 
Regarding claim 10, Matsuo discloses all of the elements of claim 1 as discussed above.
Matsuo further discloses a sheath (Matsuo, outer coat 31) enclosing the pivotally connected links (Matsuo, Para 67; “The plural bending pieces […] covered with an outer coat 31”), and
wherein a first section of the articulating bending neck (Matsuo, first bending portion 12 a)(Matsuo, Para 82; “pivot members 42 are provided at a predetermined distance L1 in the longitudinal direction of the first bending portion 12 a”) has relatively closely spaced pivot axes  and a second section of the articulating bending neck (Matsuo, second bending portion 12 b) (Matsuo, Para 101; “pivot members 42 are apart from each other by a predetermined distance L2 with respect to the longitudinal direction of the second bending portion 12 b”) has relatively more widely spaced pivot axes (Matsuo, Para 124; “the length between the axes of the pivot members 42 such as L1 to L4 from the first bending portion 12a to the second curvature transition portion 13 b may further be fractionized, respectively to become larger stepwise”).
Matsuo does not clearly and explicitly disclose wherein the sheath exhibits points of attachment to the links along its length, wherein the points of attachment are more closely spaced along one section of the sheath than they are along another section of the sheath.
In an analogous articulated endoscope field of endeavor Belson discloses a sheath (Belson electro-polymeric material) enclosing pivotally connected links, (Belson, Para 109; “a continuous band of electro-polymeric material […] placed around the periphery of a segment […] made to be longer in length so that it extends over several, i.e., over at least two, hinges or universal joints”) wherein the sheath exhibits points of attachment to the links along its length (Belson, Para 109; “The electro-polymeric material may be fixed to the hinged or jointed structure at or near the midpoint of rigid sections between the hinges”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Matsuo wherein the sheath exhibits points (Belson, Para 109).
Belson connects the sheath to the midpoints of the links and the links have different lengths in different sections Matsuo. Therefore, connecting the sheath to the midpoints of the links in Matsuo would result in the points of attachment being more closely spaced along one section of the sheath than they are along another section of the sheath. Therefore, Matsuo as modified by Belson above is interpreted as disclosing this limitation.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuo in view of Wollschlager et al (US5105819, hereafter Wollschlager). 
Regarding claim 11, Matsuo discloses all of the elements of claim 1 as discussed above.
Matsuo further discloses a first control cable (Matsuo, bending operation wire 32), extending through the links and anchored to a distal end of a first section of links which, when pulled, causes the section of links to articulate (Matsuo, Para 90; “Four bending operation wires 32 (angle wires) are inserted into the insertion portion 6 such that the first bending portion 12 a and the second bending portion 12 b of the bending portion 12 are pulled and loosened to be bent from the distal end side.”); and
a second control cable (Matsuo, bending operation wire 32), extending through the links and anchored to the distal end of the first section of links across the neck from (Matsuo, Para 90; “Four bending operation wires 32 (angle wires) are inserted into the insertion portion 6 such that the first bending portion 12 a and the second bending portion 12 b of the bending portion 12 are pulled and loosened to be bent from the distal end side.”).
Matsuo does not disclose wherein when both control cables are pulled the section of links is locked in a straight configuration.
In an analogous ultrasound endoscope field of endeavor Wollschlager discloses two control cables anchored to a section of links in an endoscope device, wherein when both control cables are pulled the section of links is locked in a straight configuration (Wollschlager, Col 4, lines 60-68; “a pulling force to be exerted on the tension wire 17 and thus, simultaneously, on both of its sections that run through the side walls 19 and 20, […] by pulling back on the reversing part 22 and tightening the tension wire 17, the distal end section 9 can be changed from a curved into a straight position and fixed in place”).
The use of the techniques of using both cables to lock a section of links into a straight configuration taught by Wollschlager in the invention of an endoscopic device would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of allow for better control of the shape and rigidity of the endoscopic device; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

(Wollschlager, Col 1, lines 59-64).

Claims 12-15 rejected under 35 U.S.C. 103 as being unpatentable over Matsuo and Wollschlager as applied to claim 11 above, and in further view of Alvarez et al (US20160151122, hereafter Alvarez). 
Regarding claim 12, Matsuo as modified by Wollschlager above discloses all of the elements of claim 11 as discussed above.
Matsuo as modified by Wollschlager above further discloses a third control cable (Matsuo, bending operation wire 32) extending through the links and anchored to the distal end of a section of links (Matsuo, Para 90; “Four bending operation wires 32 (angle wires) are inserted into the insertion portion 6 such that the first bending portion 12 a and the second bending portion 12 b of the bending portion 12 are pulled and loosened to be bent from the distal end side.”); and
a fourth control cable (Matsuo, bending operation wire 32) extending through the links and anchored to the distal end of the section of links across the neck from the third control cable (Matsuo, Para 90; “Four bending operation wires 32 (angle wires) are inserted into the insertion portion 6 such that the first bending portion 12 a and the second bending portion 12 b of the bending portion 12 are pulled and loosened to be bent from the distal end side.”).

In an analogous steerable elongate medical device field of endeavor Alvarez discloses wherein a plurality of controls wires are coupled to different portions of an elongate body (Alvarez, Para 9; “The elongate instrument further includes a plurality of pull wires […] distal portions of the pull wires […] coupled to different distal locations or portions of the elongate body and proximal portions of the pull wires may be operatively coupled to a control unit. […] control unit […] configured to operate the pull wires for applying forces to articulate or steer the different distal locations or portions of the elongate body.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Matsuo as modified by Wollschlager above wherein the third and fourth control cable are anchored to a second section of links and wherein the articulation of the first and second sections are separately controlled in order to allow for a user to easily use, manipulate, and control the medical instrument as taught by Wollschlager (Wollschlager, Para 4).
In Alvarez a pull wire is used to control articulation of a section of the instrument independently. Matsuo as modified by Wollschlager above uses plurality of pull wires to control articulation of the instrument. Therefore, an analogous modification would be to couple a plurality of pull wires to a different sections of the instrument in order to control articulation of each section independently as disclosed in Alvarez.

Regarding claim 13, Matsuo as modified by Wollschlager and Alvarez above discloses all of the elements of claim 12 as discussed above.
Matsuo as modified by Wollschlager and Alvarez above further discloses wherein each link further comprises pivot lobes link (Matsuo, pivot member 42)(Matsuo, Para 76; “bending pieces 21, 22 [..] are connected such that one end side is rotatable in two directions around the axis of the pivot member 42 of the pivotally supporting portion 40A”) located on opposite sides of the link which connect the link to an adjoining (Matsuo, Amended Figure 7 and Figure 3 showing this arrangement),

    PNG
    media_image1.png
    335
    452
    media_image1.png
    Greyscale

wherein the pivot lobes of each link of a section are aligned in rows on opposite sides of a section (Matsuo, Amended Figure 7 and Figure 3 showing this arrangement); and
(Matsuo, Amended Figure 7 and Figure 3 showing this arrangement).

Regarding claim 14, Matsuo as modified by Wollschlager and Alvarez above discloses all of the elements of claim 12 as discussed above.
Matsuo as modified by Wollschlager and Alvarez above further discloses wherein each link further comprises pivot lobes (Matsuo, pivot member 42)(Matsuo, Para 76; “bending pieces 21, 22 [..] are connected such that one end side is rotatable in two directions around the axis of the pivot member 42 of the pivotally supporting portion 40A”) located on opposite sides of the link which connect the link to an adjoining link (Matsuo, Figure 7 and amended Figure 3 showing this arrangement),
wherein the pivot lobes of each link of a section are aligned in rows on opposite sides of a section (Matsuo, Figure 7 and amended Figure 3 showing this arrangement); and
wherein the rows of pivot lobes of the first section are located 90° around the circumference of the articulating bending neck from the rows of pivot lobes of the second section (Matsuo, Figure 7 and amended Figure 3 showing this arrangement).

    PNG
    media_image2.png
    310
    621
    media_image2.png
    Greyscale

Regarding claim 15, Matsuo as modified by Wollschlager and Alvarez above discloses all of the elements of claim 14 as discussed above.
Matsuo as modified by Wollschlager and Alvarez above discloses connecting a plurality of control cables to different sections of the instrument as described in the rejection of claim 12 above.
Matsuo as modified by Wollschlager and Alvarez above further discloses wherein the points at which the third and fourth control cables are anchored to the distal end of the second section are located 90° around the circumference of the articulating bending neck from the points at which the first and second control cables are anchored to the first section (Matsuo, Figure 5; showing the control cables 32 at four corners of the tube).
Since Matsuo as modified by Wollschlager and Alvarez above has control cables on all four corners of the device, there is necessarily a set of control cables rotated 90 degrees relative to another set of control cables.

20 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuo (US20100168519) in view of Hinman et al. (US20150297865, hereafter Hinman) and Jorgensen et al. (US20150005578, hereafter Jorgensen).
Matsuo does not disclose clearly and explicitly disclose wherein the plurality of pivotally connected links includes an outer tubular segment and an inner tubular segment fitting within and in contact with the outer tubular segment around a complete circumference of the inner tubular segment, wherein each of the inner tubular segment and the outer tubular segment comprise a metal.
In an analogous articulating mechanism field of endeavor Hinman discloses in Figures 12-13 a plurality of pivotally connected links (Hinman, links) (Hinman, Para 66; “As shown in FIG. 12, flexible segment 500 includes two flexible hinges 506 and 508 that connect links 502 and 504”) include an outer tubular segment (Hinman, outer cover 540) and an inner tubular segment (Hinman, inner core 520) fitting within and in contact with the outer tubular segment (Hinman, Para 66; “As more particularly shown in FIG. 13, flexible segment 500 is formed of two components, inner core 520 and outer cover 540.”) around a complete circumference of the inner tubular segment (Hinman, Figures 12-13; showing this arrangement) (Hinman, Para 24; “FIG. 13 is an exploded view of the flexible segment of FIG. 12, showing the inner core and outer cover that form the flexible segment of FIG. 12”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Matsuo wherein the plurality of pivotally connected links includes an outer tubular segment and an inner tubular segment fitting within and in contact with the outer tubular segment around a complete circumference (Hinman, Para 67).
Matsuo as modified by Hinman above does not disclose wherein each of the inner tubular segment and the outer tubular segment comprise a metal.
In an analogous bendable inserted surgical device field of endeavor Jorgensen discloses wherein an inserted bending portion of a surgical device (Jorgensen, Para 13; “the invention generally relates to a device for diagnostic or surgical procedures comprising […] a flexible, steerable distal end segment extending from the distal end of the elongate body member; […] curvilinear bending of the flexible end segment to provide the flexible end segment with an arcuate axis, and rotation of the operable end about the arcuate axis of the flexible end segment.”) comprising inner tubular segments and outer tubular segments comprised of metal (Jorgensen, Para 17; “The inner and outer members can have a cylindrical shape with a circular cross-section. The inner and outer members can be fabricated of a lightweight and strong bio-compatible material. The material can be selected from surgical grade stainless steel, anodized aluminum, and polymeric materials and composites”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Matsuo as modified by Hinman above wherein each of the inner tubular segment and the outer tubular segment comprise a metal in order to ensure the device is lightweight, strong, and biocompatible as taught by Jorgensen (Jorgensen, Para 17).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Li whose telephone number is (313)446-4916.  The examiner can normally be reached on Monday to Thursday; 7:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.D.L./Examiner, Art Unit 3793                                                                                                                                                                                                        


/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793